                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RUDOLPH M. TOUSSAINT,                                 :       No. 3:19cv425
                Plaintiff                             :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :
SETERUS, INC. and                                     :
SERVICE LINK FIELD SERVICES,                          :
LLC,                                                  :
                               Defendants             :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is the motion to remand to state court filed

by Defendant Service Link Field Services, LLC (hereinafter “Service Link”). For

the reasons which follow, we will deny the motion, but order Defendant Seterus

to clarify the citizenship of Defendant Service Link.

Background

       The amended complaint, which stands as the operative pleading in this

matter, indicates that plaintiff had a home mortgage through Defendant Seterus,

Inc. and that Defendant Service Link provided the loan servicing. Plaintiff

evidently fell behind in his payments on the mortgage, although he claims to

have been “making timely Trial Modification payments”. (Doc. 6, Am. Compl. ¶

8).
        Plaintiff’s amended complaint asserts that on February 7, 2017, he entered

his home to find that it had been burglarized and vandalized. (Doc. 6, Am.

Compl. ¶ 4). The Pennsylvania State Police investigated the incident. (Id.)

Plaintiff alleges that the burglary caused $63,305.00 in damages as to stolen

items and $14,000.00 as to damaged items. (Id. ¶ 5). The grand total of the

damages is $77,305.00. (Id.)

        Plaintiff alleges that it was the defendants who took and/or damaged the

property. The defendants evidently perceived the home as unoccupied and

Defendant Service Link, who deemed plaintiff to be in default on the mortgage,

changed the lock on the house and proceeded to otherwise secure and winterize

the home. (Id. ¶¶ 6-8). Defendants took action without the knowledge or consent

of the plaintiff who claims the building was in fact occupied. (Id. ¶ 89). Based

upon these facts, plaintiff filed a complaint alleging causes of action for

negligence against both defendants and conversion against Defendant Service

Link.

        Plaintiff filed the original complaint in the Monroe County Court of Common

Pleas. (Doc. 1, Notice of Removal ¶ 1). Defendant Seterus removed the action

to this court on March 11, 2019 on the basis of diversity jurisdiction. (Id.) Plaintiff

then filed an Amended Complaint on March 30, 2019. (Doc. 6). The defendants




                                          2
answered the complaint and the court held a case management conference on

May 30, 2019. (Doc. 17, Sched. Ord.).

      On November 14, 2019, Defendant Service Link filed a motion to remand

the case to state court. Defendant Seterus and the plaintiff each filed replies to

the motion to remand. (Docs. 23 & 24). Defendant Seterus has filed a brief in

opposition to the motion for remand, and Defendant Service Link filed a reply to

that brief, bringing the case to its present posture.

Discussion

      Federal courts, being courts of limited jurisdiction, have a continuing duty to

satisfy themselves of jurisdiction before addressing the merits of a case. Packard

v. Provident Nat=l Bank, 994 F.2d 1039, 1049 (3d Cir. 1993) cert. denied sub nom

Upp v. Mellon Bank, N.A., 510 U.S. 964 (1993). Generally, a defendant can

remove a civil action originally filed in state court if the federal court would have

had original jurisdiction to address the matter. 28 U.S.C. ' 1441. Once a case is

removed, the federal court may remand if the court determines that it lacks

federal subject matter jurisdiction. 28 U.S.C. ' 1447(c). 1 Removal statutes are to




      1
      In pertinent part, 28 U.S.C. ' 1447(c) provides: AIf at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the
case shall be remanded.@

                                           3
be strictly construed against removal, and all doubts should be resolved in favor

of remand. Boyer v. Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990).

      The burden of establishing jurisdiction in the removal situation rests with

the removing defendant. Kaufman v. Allstate N.J., Ins. Co., 561 F.3d 144, 151

(3d Cir. 2009) (“We require the party seeking to remove to federal court to

demonstrate federal jurisdiction.”). In the notice of removal, the defendant

indicates that this court has diversity jurisdiction under 28 U.S.C. ' 1332. (Doc.

1, Notice of Removal). Pursuant to this statutory section, jurisdiction is proper in

federal district court where the action involves citizens of different states and an

amount in controversy, exclusive of interest and costs, in excess of $75,000.00.

28 U.S.C. ' 1332(a).

      Defendant Service Link seeks remand of this case for several reasons

which we can break down into the following three categories: 1) Defendant

Seterus failed to file a timely brief in opposition to remand; 2) Defendant Seterus

did not properly establish that it obtained Defendant Service Link’s consent to

remove this case; and 3) Seterus failed to establish that this court has

jurisdiction. We will address these issues separately.




                                          4
Discussion

      As noted above, the moving Defendant Service Link raises three

arguments. 2 We will address them all in turn.

I. Late Opposition Brief

      Defendant Service Link argues that we should grant its motion as

unopposed because Defendant Seterus filed its opposition brief approximately

ten days late. Defendant Service Link argues that the late filing of the brief

indicates Defendant Seterus’s consent to remand pursuant to Local Rule of Court

7.6. We disagree. The brief being ten days late does not indicate consent to the

motion, and Defendant Seterus does in fact contest the motion. We will thus use

our discretion and excuse the late filing of the brief.

II. Proper Consent For Removal

      The next issue is whether Defendant Seterus obtained proper consent to

remove the case from the other defendant. The law provides that to remove a

case, the removing party must obtain the consent of all properly served

defendants. 28 U.S.C. § 1446(b)(2)(A). In the instant case, the notice of




2
  Defendant Service Link raises a fourth argument. The argument is that the
motion to remand should be granted because the plaintiff consents to the
remand. We are examining here, however, a defendant’s right to remove a case
and the plaintiff’s consent to remand is of no moment.
                                          5
removal indicates that “[c]onsent to removal by Defendant Service Link has been

obtained from counsel for Service Link.” (Doc. 1, Notice of Removal ¶ 14).

      Despite this assertion in the notice of removal, Defendant Service Link

complains that Defendant Seterus failed to properly establish that it (Service

Link) consented to the removal. According to Service Link, such consent must

be established in one of two ways. The defendant at issue must either

unambiguously join in the notice of removal or file a separate written consent to

removal with the court. We will not address the underlying merit of this issue as

we will deny it on procedural grounds.

      The law provides that a motion to remand based upon a defect in the

removal procedure, other than lack of subject matter jurisdiction, must be made

within thirty (30) days after the filing of the notice of removal. 28 U.S.C. §

1447(c). Here, Defendant Seterus filed the notice of removal on March 11, 2019.

Defendant Service Link filed the motion to remand approximately 248 days later

on November 14, 2019. Service Link cannot raise procedural defects in the

notice of removal, such as inadequate consent of all defendants, as a reason to

remand because such a claim is untimely. Therefore, we will not remand based

upon this ground. The issue of subject matter jurisdiction, however, can be

raised at any time before final judgment, 28 U.S.C. § 1447(c). Thus, we will

address the issue of whether jurisdiction exists below.

                                          6
III. Diversity Jurisdiction

      The last issue raised by Defendant Service Link involves whether

Defendant Seterus has established that this court has jurisdiction over this case.

The notice of removal indicates that we have diversity jurisdiction. (Doc. 1,

Notice of Removal ¶ 10). For this court to have diversity jurisdiction, all of the

defendants must have citizenship which is diverse from all of the plaintiffs.

Exxon Mobil Corp. v. Allapattah Svcs. Inc., 545 U.S. 546, 553 (2005).

      As noted, the citizenship of Defendant Service Link is at issue. 3 The notice

of removal indicates that Defendant Service Link is a corporation. A corporation

is a citizen both of the state where its principal place of business is located and

where it is incorporated. 28 U.S.C. § 1332(c)(1). It appears that Defendant

Seterus is a citizen of Delaware and Oregon. (Doc. 1, Notice of Removal ¶ ¶ 2 -

3). According to the notice of removal, Defendant Service Link is a corporation

with a principal place of business located in Ohio. (Id. ¶ 4). 4 The removing

defendant, however, has not indicated where Defendant Service Link is

incorporated. Therefore, we cannot determine its citizenship. Defendant Seterus

acknowledges that their assertions in the notice of removal may not be complete



4
  The caption of the complaint, however lists Defendant Service Link as a Limited
Liability Company(“LLC”). Citizenship of an LLC is based upon the citizenship of
its members. Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 420 (3d
Cir. 2010).
                                        7
as to the citizenship of Service Link. Instead of dismissal of the case, however,

Seterus seeks additional time to engage in discovery, for example the deposition

of Defendant Service Link’s representative, so as to clear up these jurisdictional

issues.5 We will grant Defendant Seterus’s request.

      Additionally, the Amended Complaint and the notice of removal both assert

that the plaintiff, a natural person, “resides” in Pennsylvania. 6 The notice of

removal concludes that because the plaintiff resides in Pennsylvania then he is a

“citizen” of Pennsylvania under the law. We disagree.

      The term “citizenship” is not synonymous with the term “resident.” For

natural persons such as the plaintiff, “[c]itizenship is synonymous with domicile,

and ‘the domicile of an individual is his true, fixed and permanent home and

place of habitation. It is the place to which, whenever he is absent, he has the

intention of returning.’” McCann v. Newman Irrevocable Trust, 548 F.3d 281, 286



5
  Defendant Seterus has submitted exhibits which indicate that in prior
proceedings Defendant Service Link has indicated various states of citizenship.
In one case, it alleged that it is a citizen of Delaware, Pennsylvania, New York,
Massachusetts, Wyoming, Wisconsin, and New Hampshire. (Doc. 26-2, Def.
Seterus Ex. B). In another case, Defendant Service Link has indicated that it is a
citizen of Delaware, Florida, Massachusetts, and New York, on the basis that it is
an LLC with several corporate members. (Doc. 26-3, Def. Seterus Ex. C).
Notably, Defendant Service Link complains that Defendant Seterus has not
properly alleged its (Service Link’s) citizenship; however, Defendant Service Link
does not reveal what state(s) it is a citizen of.
6
  The complaint alleges that plaintiff is currently “residing” at 151 Pinewood Drive
North, E. Stroudsburg, Monroe County, Pennsylvania. (Doc. 6, Am. Compl. ¶ 1).
                                             8
(3d Cir. 2006) (quoting Vlandis v. Kline, 412 U.S. 441, 454 (1973)); see also Bell

v. Pleasantville Hous. Auth., 443 F. App'x 731, 734 (3d Cir. 2011) (finding that

the plaintiff's physical presence at the address of residence is “but only one

factor” a court would examine to determine the plaintiff's place of domicile); see

also Pa. House, Inc. v. Barrett, 760 F. S upp. 439, 449 (M.D. Pa. 1991)

(“Although a party's residence is prima facie evidence of domicile, residency

alone is insufficient to establish jurisdiction on the basis of diversity: two elements

are necessary to establish domicile, residency coupled with an intent to continue

to remain at that location.”). In the instant case, to properly allege diversity

jurisdiction, Defendant Seterus must allege the plaintiff’s state of citizenship, not

merely the place of his current residence.

Conclusion

      We cannot determine from the record whether we have jurisdiction in the

instant matter. Rather than dismissing the case, however, we will allow the

defendant who removed the case to establish the citizenship of Defendant

Service Link and the plaintiff. We will enter an order directing the defendant to

file a status update within thirty (30) days which properly sets forth the citizenship

of each party. Absent such an amended Notice of Removal, we shall remand the

case for lack of jurisdiction. The parties will be directed to cooperate with




                                           9
Seterus in obtaining the information it needs to determine their states of

citizenship. An appropriate order follows.




                                                BY THE COURT:

Date: Dec. 30, 2019                             s/ James M. Munley
                                                JUDGE JAMES M. MUNLEY
                                                United States District Court




                                        10
